DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter/Reason for Allowance
Claims 1-21 are allowed. The following is an examiner's statement of reasons for allowance: The claims 1-21 contain allowable subject matter. In particular, the prior art of record does not teach or suggest the claimed limitations of (in combination with all other limitations in the claim) a data transmitter configured to, after the communication is established between the information processing apparatus and the image forming apparatus, transmit predetermined data that explicitly instructs a maintenance of the communication with the image forming apparatus to the information processing apparatus, said data transmitter being configured to start transmitting the predetermined data when a user of the image forming apparatus makes a request for displaying  the operation screen and stop transmitting the predetermined data when the display controller stops displaying the operation screen; and a renderer configured to generate print data to be transmitted to the image forming apparatus by the communication, according to the setting or the operation accepted at the operation screen.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Identification of Closest Prior Art


The other art is US Publication No. 2014/0025832 to Ito which teaches an image forming apparatus establishes a first network connection using a network protocol to enable transmitting of a request that is issued by taking the server apparatus for the starting point through a firewall to the image forming apparatus. The client server apparatus transmits an instruction through the first network connection to establish a second network connection corresponding to an application installed on the image forming apparatus after establishment of the first network connection. The image forming apparatus establishes the second network connection in response to the instruction transmitted from the print server. However, Ito fails to teach the claimed limitations (in combination with all other features in the claims) as cited above.        




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW H. LAM whose telephone number is (571)270-7969 and fax number is 571-270-8969. The examiner can normally be reached on Mon-Fri, 9:00 AM-5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571)272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW H LAM/               Primary Examiner, Art Unit 2675